DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 9, 12, 15, and 18 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claims 1, 15, and 18, the acronym “3-D” should be defined. It appears that the Applicant may overcome the objection by amending the claims to replace the first instance of the acronym “3-D” by “three-dimensional (3-D).”
Regarding Claims 9 and 12, the phrase “is disposed is disposed” should be changed to “is disposed.” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 15, and 18 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claims 1, 15, and 18, “a drive system” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “system” is a generic place holder that is coupled with the functional language where the claim recites “configured to rotate.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “a drive system” can be a gear based system or a belt drive system (see Spec. Page 6).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, there is no antecedent basis for the phrase “the guide” in Line 6. For the purpose of advancing the prosecution, the Examiner will assume that “the guide” may refer to any types of guides or guide assemblies that are capable of receiving an instrument. 
Regarding Claim 19-20, the claims are rejected as they inherit the deficiencies of their parent claim, Claim 18, stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, and 15-17 are rejected under 35 U.S.C. 103 as obvious over Nygaard (US 2010/0041996 A1) in view of Saeki (US 2017/0079614 A1) and in view of Zhai (US 2018/0064415 A1).
Regarding Claim 1, Nygaard discloses a 3-D endocavity ultrasound probe (Fig. 8b, [0107], wherein an ultrasound probe “with a sagittal field of view 813 and a transverse field of view 814” is shown), comprising: 
an instrument holder ([0094] “Figs. 7c-d show a top-view and a side-view of a biopsy assembly. The biopsy assembly 706 comprises the needle guides and is detachable from the ultrasound probe 700.”), including: 
a channel configured to guide an instrument ([0097] wherein “instruments inserted into the channels 717 and 712 can protract to follow the biopsy paths into the tissue under examination”); 
an elongate shaft (Figs. 7a, 7b, [0092] wherein “The probe comprises an elongated shaft 702 with a recess 703”), including: 
a center line (Figs. 7a, 7b, wherein a centerline can be defined along the longitudinal axis of the shaft 702); 
a first side (Fig. 7b. the top of the 702); 
a second opposing side with a recess configured to receive the instrument holder over the center line (Fig. 7b, the bottom of the shaft 702; Figs. 7b, 7c, wherein the biopsy assembly/instrument guide 706 coincide with the centerline when attached to the probe that can be interpreted as being placed over the centerline); and 
… an electrical interconnect ([0091] “The probe will typically comprise electronic circuitry”; Fig. 7a shows the ultrasound probe 700 and shaft of the probe 702), …; a probe head disposed at an end of the shaft (Fig. 7a, wherein the left of the figure indicates the probe head; see also Fig. 8b for further details regarding the probe head including the fields of view 813 and 814), wherein the probe head includes: 
a … support (Fig. 8a, Spherical part at the end of the probe, and adjacent parts, that support the transducer arrays); and 
a transducer array (Fig. 4, [0073] “a single array 104”; [0075] “a second transducer array 405”) …;
… thereby providing an instrument path in-plane with a sagittal plane of the elongate shaft (Fig. 8b, [0107] “a sagittal field of view 813”; [0106] “the biopsy path 812”; Fig. 8b, wherein the biopsy path is in-plane with a sagittal plane of the elongate shaft as depicted in the figure).
However, Nygaard is silent as to a drive system, [including electrical components] … , disposed in the first side and not over the center line … a rotatable support wherein the drive system is configured to rotate the rotatable transducer array support thereby rotating the transducer array, and the channel extends along the center line.
In a similar field of endeavor, Saeki discloses a drive system, [including electrical components] (Fig. 1, wherein a drive system connects a power source 1 through shaft 1c, and gears 7a-b to the transducer; Fig. 1, wherein the shaft 1c with the elongate shaft of the probe is disposed off-center of a center-line of the elongate shaft on one side) … , disposed in the first side and not over the center line … a rotatable support wherein the drive system is configured to rotate the rotatable transducer array support thereby rotating the transducer array (Fig. 1, wherein a drive system connects a power source 1 through shaft 1c, and gears 7a-b to the transducer; Fig. 1, wherein the shaft 1c with the elongate shaft of the probe is disposed off-center of a center-line of the elongate shaft on one side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe, as taught by Nygaard, to include a drive mechanism, like taught by Saeki, in order to provide a mechanism for adjusting the field of view of the imaging transducers during interventional medical procedures in the presence of other instruments such as a biopsy needle. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
In a similar field of endeavor, Zhai further teaches a channel that extends along the center line of an elongate shaft of a probe ([0035] wherein “The needle guide [can be] a tube within the catheter … . The tube extends along a longitudinal path or extent of the catheter … . The tube may be angled so that the needle … leaves the housing … to extend the tip to the field of view”; see also Figs. 3 and 4, wherein the path extends along the center line of the catheter/shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle guide and the needle path, as taught by Nygaard, to include a path that extends along the center line of an elongate shaft of a probe, like taught by Zhai, in order to provide a path within the probe that can extend through an array of acoustic transducers for performing interventional medical procedures by providing additional information regarding the position of the needle (see Zhai, Fig. 4). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 2, Nygaard further discloses wherein the transducer array includes only a single array disposed in a direction along the center line (Fig. 2, wherein the transducer array only includes the single array 104 that is disposed along the center line.
Regarding Claim 3, Nygaard further discloses a 
However, Nygaard is silent as to wherein the support is rotatable.
In a similar field of endeavor, Saeki discloses a rotatable drive system including a rotatable support (Fig. 1, [0008] wherein “the small bevel gear 7a and the large bevel gear 7b mesh to swing the transducer main body 13”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe and the probe head, as taught by Nygaard, to include a rotatable drive mechanism, like taught by Saeki, in order to provide a mechanism for adjusting the field of view of the imaging transducers during interventional medical procedures in the presence of other instruments such as a biopsy needle assembly.
Regarding Claim 4, Nygaard further teaches a spherical support (Fig. 8a, Spherical part at the end of the probe, and adjacent parts, that support the transducer arrays; Fig. 5, wherein the transducer array 104 is curved and is affixed to a curved surface). Regarding the rotatable system, see the rejection under the parent claims, Claims 1-3.
Regarding Claim 5, Nygaard further teaches wherein the transducer array includes at least a first array and a second array (Fig. 4, [0073] “a single array 104”; [0075] “a second transducer array 405”).
Regarding Claim 6, Nygaard further teaches wherein the first array is disposed in a first direction along the center line (Fig. 4, wherein the first transducer 104 is disposed in a first direction along the center line/longitudinal axis 102; also regarding the position of the transducer, see the drawings of the instant Application, wherein part 304 is the transducer array).
Regarding Claim 7, Nygaard further teaches wherein the first array is disposed in a first direction along the center line (Fig. 8a, Spherical part at the end of the probe, and adjacent parts, that support the transducer arrays; Fig. 5, wherein the first transducer array 104 is curved and is affixed to a curved surface).
Regarding Claim 8, Nygaard further teaches wherein the second array is disposed in a second direction that is transverse to the center line (Figs. 4, 5, [0075] wherein “The transverse imaging is provided by a second transducer array 405 to provide a second image plane 406 transverse to the longitudinal axis of the elongated member”).
Regarding Claim 10, Nygaard further teaches wherein the rotatable support is a spherical segment (Fig. 8a, Spherical part at the end of the probe, and adjacent parts, that support the transducer arrays; Fig. 5, wherein the transducer array 104 is curved and is affixed to a curved surface; Regarding the rotatable system, see the rejection under the parent claims).
Regarding Claim 11, Nygaard further teaches wherein the second array is disposed in a second direction that is transverse to the center line (Figs. 4, 5, [0075] wherein “The transverse imaging is provided by a second transducer array 405 to provide a second image plane 406 transverse to the longitudinal axis of the elongated member”).
Regarding Claim 15, Nygaard discloses a 3-D endocavity ultrasound probe (Fig. 8b, [0107], wherein an ultrasound probe “with a sagittal field of view 813 and a transverse field of view 814” is shown), comprising: 
a transducer array (Fig. 4, [0073] “a single array 104”; [0075] “a second transducer array 405”);
a shaft housing 
an instrument holder ([0094] “FIGS. 7c-d show a top-view and a side-view of a biopsy assembly. The biopsy assembly 706 comprises the needle guides and is detachable from the ultrasound probe 700.”) with a channel configured to guide an instrument ([0097] wherein “instruments inserted into the channels 717 and 712 can protract to follow the biopsy paths into the tissue under examination”); 
However, Nygaard is silent as to a drive system configured to rotate the transducer … the drive system is disposed off-center of a center-line of the shaft, and the channel is disposed along the center-line of the shaft.
In a similar field of endeavor, Saeki discloses a drive system  … the drive system is disposed off-center of a center-line of the shaft (Fig. 1, wherein a drive system connects a power source 1 through shaft 1c, and gears 7a-b to the transducer; Fig. 1, wherein a drive system connects a power source 1 through shaft 1c, and gears 7a-b to the transducer; Fig. 1, wherein the shaft 1c with the elongate shaft of the probe is disposed off-center of a center-line of the elongate shaft on one side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe, as taught by Nygaard, to include a drive mechanism, like taught by Saeki, in order to provide a mechanism for adjusting the field of view of the imaging transducers during interventional medical procedures in the presence of other instruments such as a biopsy needle. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
In a similar field of endeavor, Zhai further teaches a channel that disposed along the center line of a shaft of a probe ([0035] wherein “The needle guide [can be] a tube within the catheter … . The tube extends along a longitudinal path or extent of the catheter … . The tube may be angled so that the needle … leaves the housing … to extend the tip to the field of view”; see also Figs. 3 and 4, wherein the path extends along the center line of the catheter/shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle guide and the needle path, as taught by Nygaard, to include a path that extends along the center line of a shaft of a probe, like taught by Zhai, in order to provide a path within the probe that can extend through an array of acoustic transducers for performing interventional medical procedures by providing additional information regarding the position of the needle (see Zhai, Fig. 4). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 16, Nygaard further discloses wherein the transducer array includes a single array disposed in a direction along the center line (Fig. 2, wherein the transducer array only includes a single array 104 that is disposed along the center line).
Regarding Claim 17, Nygaard further teaches wherein the transducer array includes a first transducer array disposed along the center-line of the shaft (Fig. 4, wherein the first transducer 104 is disposed in a first direction along the center line/longitudinal axis 102; also regarding the position of the transducer, see the drawings of the instant Application, wherein part 304 is the transducer array) and a second transducer array disposed transverse to the center-line of the shaft (Figs. 4, 5, [0075] wherein “The transverse imaging is provided by a second transducer array 405 to provide a second image plane 406 transverse to the longitudinal axis of the elongated member”).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as obvious over Nygaard (US 2010/0041996 A1), in view of Saeki (US 2017/0079614 A1), in view of Zhai (US 2018/0064415 A1), and further in view of Kohler (US 2014/0005521 A1).
Regarding Claim 9, Nygaard in view of other teaches a rotatable support (see the relevant rejection under Claim 1). Nygaard further teaches wherein the support includes a flat side; and the second array is disposed on the … side (Fig. 4, wherein the spherical part that includes the first transducer 104 also includes an attachment/side on its right that receives the second transducer 405. 
However, Nygaard does not disclose explicitly whether the side/surface is a flat one.
Kohler discloses an ultrasound probe end with multiple transducer array surfaces formed on a curved surface that also includes a flat surface (Fig. 7, wherein a ring transducer array 702 is formed on a flattened surface of the support along with other transducer arrays 704 that are positioned around the circular probe head; [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable support, as taught by Nygaard and modified by others under Claim 1, to further include a flat side to receive an additional transducer array, like taught by Kohler, in order to provide additional fields of view (see Kohler, [0132] wherein the ring sensor provides a forward facing view in addition to the side facing views acquired by side-facing transducers).
Regarding Claim 12, Nygaard in view of other teaches a rotatable support (see the relevant rejection under Claim 1). Nygaard further teaches wherein the support includes a flat side; and the second array is disposed on the … side (Fig. 4, wherein the spherical part that includes the first transducer 104 also includes an attachment/side on its right that receives the second transducer 405. 
However, Nygaard does not disclose explicitly whether the side/surface is a flat one.
Kohler discloses an ultrasound probe end with multiple transducer array surfaces formed on a curved surface that also includes a flat surface (Fig. 7, wherein a ring transducer array 702 is formed on a flattened surface of the support along with other transducer arrays 704 that are positioned around the circular probe head; [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable support, as taught by Nygaard and modified by others under Claim 1, to further include a flat side to receive an additional transducer array, like taught by Kohler, in order to provide additional fields of view (see Kohler, [0132] wherein the ring sensor provides a forward facing view in addition to side facing views acquired by side-facing transducers).

Claims 13-14 are rejected under 35 U.S.C. 103 as obvious over Nygaard (US 2010/0041996 A1), in view of Saeki (US 2017/0079614 A1),  in view of Zhai (US 2018/0064415 A1), and further in view of Takano (US 5,090,414 A).
Regarding Claim 13, Nygaard is silent as to wherein the drive system includes: a shaft with a first end and a second end and a first gear disposed on the first end; and, wherein the rotatable support includes: a second gear, wherein the first gear is configured to engage the second gear to rotate the rotatable support.
Saeki teaches wherein the drive system includes: a shaft with a first end/proximal end and a second end/distal end (Fig. 1, shaft 1C) and …; and, wherein the rotatable support includes: a second gear (Fig. 1, wherein the gear 7a or 7b can be considered as the second gear of the rotatable support), … engage the second gear to rotate the rotatable support (Fig. 1, wherein the rotation of the shaft 1C causes the rotation of gears 7a and 7b and the rotatable support).
Takano further teaches a transmission system within a shaft of an interventional ultrasound probe compatible with a biopsy needle assembly. In particular, Takano teaches a rotating shaft 14, and two gears 51 and 52 (first gear) as depicted in Fig. 8 that are used to transfer the motor 31’s power through the gears and the shaft to the distal end of the probe (Fig. 8; Col. 5, Line 55 to Col. 6 Line 8).
Therefore, as discussed above, Saeki and Takano in combination disclose a drive assembly including a shaft wherein a motor, and two gears can be positioned at the proximal end of the shaft and can operably communicate to two different gears positioned at the distal end of the shaft to rotate the rotational support.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive assembly, as taught by Nygaard and modified by others under Claim 1, to include a shaft and two gears at the proximal end and two different gears at the distal end of the shaft, in order to provide a mechanism/gearbox to adjust and transfer the power through one end of the probe to the other end.
Regarding Claim 14, as previously discussed under Claim 13, Takano in Fig. 8 teaches a motor 31 that engages the shaft through two gear 51 and 52 at the proximal end of a probe to communicate to the end of the probe. Also, as stated under Claim 13 above, Saeki teaches a shaft and two gears at the distal end of the probe (see the rejection under Claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive assembly, as taught by Nygaard and modified by others under Claim 1, to include a motor and a third and a fourth gear, like taught by Saeki and Takano, with the similar reasoning as provided under Claim 13.

Claims 18-20 are rejected under 35 U.S.C. 103 as obvious over Nygaard (US 2010/0041996 A1) in view of Saeki (US 2017/0079614 A1).
Regarding Claim 18, Nygaard discloses a method, comprising: … a transducer array of an endocavity ultrasound probe ([0001] “One application of ultrasound imaging has been in the medical field, and in particular, in endocavitary probes (e.g., biopsy guidance endocavitary probes)”; [0008] “This monitoring is typically carried out by means of a probe configured with a guide that guides the instrument along a predefined path”; see Figs. 8a, 8b regarding the ultrasound probe and the needle guide), wherein the endocavity ultrasound probe further includes a shaft housing (Figs. 7a, 7b shaft 702 of the probe) … and an instrument holder with a channel configured to guide an instrument (Figs. 7c, 7d, wherein a biopsy assembly is shown with channels 712 or 717 to guide an instrument; [0101]); 
advancing an instrument, via the guide, in a sagittal plane of the shaft ([0107] “bi-plane imaging with a sagittal field of view 813”; [0106] “the biopsy path 812”; Fig. 8b, wherein the biopsy path 813 is in a sagittal plane of the shaft; [0036] “needle guide is arranged to provide an angle between the needle, when inserted into the needle guide, and the longitudinal axis of the elongated member within the range of 10 to 50 degrees”); and 
acquiring 3-D ultrasound data with the … transducer array ([0107] “imaging with a sagittal field of view 813 and a transverse field of view 814” can be interpreted as 3D imaging using the transducer array in the probe head).
However, Nygaard is silent as to a rotatable transducer and a drive system configured to rotate the transducer array.
In a similar field of endeavor, Saeki discloses a drive system for rotating the transducer (Fig. 1, wherein a drive system connects a power source 1 through shaft 1c, and gears 7a-b to the transducer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe, as taught by Nygaard, to include a drive mechanism and a rotatable transducer, like taught by Saeki, in order to provide a mechanism for adjusting the field of view of the imaging transducers during interventional medical procedures in the presence of other instruments such as a biopsy needle assembly. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 19, Nygaard further discloses wherein the transducer array includes a single array disposed along the center line of the shaft (Fig. 2, wherein the transducer array only includes a single array 104 that is disposed along the center line).
Regarding Claim 20, Nygaard further teaches wherein the transducer array includes a first transducer array disposed along the center-line of the shaft (Fig. 4, wherein the first transducer 104 is disposed in a first direction along the center line/longitudinal axis 102; also regarding the position of the transducer, see the drawings of the instant Application, wherein part 304 is the transducer array) and a second transducer array disposed transverse to the center-line of the shaft (Figs. 4, 5, [0075] wherein “The transverse imaging is provided by a second transducer array 405 to provide a second image plane 406 transverse to the longitudinal axis of the elongated member”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vezina (US 20100168577 A1) discloses a device for acquiring ultrasound-generated data from a patient including an imaging mechanism adjustable relative to the base. Taylor (US 20070038112 A1) discloses an ultrasound cavital probe suitable for transrectal or other usage, that includes an ultrasound probe, having an outer housing, a pair of motors within one end of the housing, a first shaft operatively associated with one of the motors to provide longitudinal movement to the ultrasound transducer. Lieblich (US 20190219693 A1) discloses a method of free hand rotating or translating a transducer array by rotating or translating the probe. Schaer (US 10537306 B2) discloses medical tool positioning and control devices, systems, and methods including a handle assembly that can allow for rotation and axial movement of the medical tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                         

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793